DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on 8-18-22.

The application has been amended as follows: 
Claim 44 has been changed to ---The transgenic Rag2-/- Il2rg-/- rat of claim 43, wherein the promoter is an albumin promoter or a transthyretin promoter---. 

Election/Restrictions
Applicants elected Group I, claims 1-40, without traverse in the reply filed on 10-28-21. The restriction requirement was withdrawn. 
Claim Objections 
The claim objections have been withdrawn in view of the amendment. 


 
Claim Rejections - 35 USC § 103
Withdrawn rejection
The rejection of claims 22-24, 26, 27, 29-31, 36-39 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotechinic & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) has been withdrawn in view of the amendment which incorporates the subject matter of now-canceled claim 33 into claim 22. 

The rejection of claims 25, 28 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Sun (World J Gastroenterology, 2015, Vol. 21, No. 39, pg 11118-11126) has been withdrawn in view of the amendment which incorporates the subject matter of now-canceled claim 33 into claim 22.  
The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Laconi (Am. J. Path., 1998, Vol. 153, No. 1, pg 319-329) has been withdrawn in view of the amendment which incorporates the subject matter of now-canceled claim 33 into claim 22. 
The rejection of claim 40 remains rejected under 35 U.S.C. 103 as being unpatentable over Tafaleng (Hepatology, 2015, Vol. 62, pg 147-157) in view of Rodriguez-Burford (Biotech. & Histochemistry, 2003, Vol. 78, No. 1, pg 17-21), Na (Annals of Surgical Treatment and Res., 2014, Vol. 87, No. 2, pg 53-60), He (Am. J. Pathology, 2010, Vol. 177, No. 3, pg 1311-1319) as applied to claims 22-24, 26, 27, 29-31, 36-39 and further in view of Church (9914939) has been withdrawn in view of the amendment which incorporates the subject matter of now-canceled claim 33 into claim 22.

The art at the time of filing did not reasonably teach or suggest the method of claim 1 or a transgenic Rag2-/- Il2rg-/- rat “harboring a transgene comprising a nucleic acid sequence encoding a FKBP12/Caspase 9 fusion protein operably linked to a liver-specific promoter as required in claims 22 and 43. 

Conclusion
Claims 1-29, 31, 32, 34-40, 43, 44 have been allowed. 
 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632